The claimant, Boy W. Merrifield, brings this claim against the defendant, the State of Illinois, for services rendered as First Lieutenant from May 18th to August 4th, 1917, on the basis of $106.67 per month. The defendant through its Attorney General, comes and files its demurrer. It appears to the Court that the real basis of this controversy is the question of the age of the claimant and his eligibility for the position lie occupied; that the services were rendered for the Federal Government. There is no dispute about the claimant performing the services. And it further appears from letter in files from the Adjutant General that the service of claimant was satisfactory and should be paid. It is the opinion of this Court that this is a claim based upon the same principle as the case of Major Bell Rogers v. State of Illinois, in which the claim was allowed, and it is the opinion of this Court that this claim should likewise be allowed. It is therefore recommended that the claimant be allowed the sum of $433.34.